Citation Nr: 1534625	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left sciatica, to include as secondary to service-connected disabilities.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.

(The issues of entitlement to increased evaluations for left ear hearing loss and for retained metallic foreign body in the right midfoot with pronation of the foot and residual scar are the subject of a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board's decision below grants reopening of the Veteran's claims of entitlement to service connection for left knee, lumbar spine, and bilateral hip disabilities.  The reopened claims, as well as the claim of entitlement to service connection for left sciatica, are addressed in the Remand that follows the decision below.


FINDINGS OF FACT

1.  A March 2010 Board decision denied the Veteran's original claims seeking entitlement to service connection for left knee, lumbar spine, and bilateral hip disabilities.

2.  Evidence received since the Board's March 2010 decision is new and material, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for left knee, lumbar spine, and bilateral hip disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for reopening the claim of entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable outcome on the issues addressed herein, no conceivable prejudice to the Veteran could result in issuing this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  

In March 2010, the Board issued a decision which, in pertinent part, denied the Veteran's original claims seeking entitlement to service connection for left knee, lumbar spine, and bilateral hip disabilities.  The Veteran timely filed an appeal of the Board's decision with the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued a memorandum decision which affirmed the Board's March 2010 decision on these issues.  Accordingly, the Board's March 2010 decision is final.  38 U.S.C.S. § 7104.  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board's March 2010 decision determined that the Veteran's left knee, lumbar spine, and bilateral hip disabilities were not related to his military service and were not proximately due to or the result of his service-connected retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.

In October 2012, the Veteran filed to reopen his claims of entitlement to service connection for low back and bilateral hip disabilities.  In April 2013, he filed a claim to reopen the issue of entitlement to service connection for a left knee disability.  

Evidence received since the Board's March 2010 decision includes an October 2012 medical opinion from J.S., M.D.  Dr. S. opined that the Veteran's left knee, lumbar spine, right and left hip disabilities were caused by his service-connected retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.

This newly received medical opinion is not cumulative or redundant of the evidence previously of record.  In addition, it raises a reasonable possibility of substantiating the Veteran's claims.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  Therefore, it is new and material, and reopening the Veteran's claims of entitlement to service connection for a left knee, lumbar spine, and bilateral hip disabilities is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities, is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities, is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities, is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities, is reopened, and to that extent only, the appeal is granted.  


REMAND

The Veteran is seeking entitlement to service connection for left sciatica and for left knee, lumbar spine, and bilateral hip disabilities.  He claims that these disorders are the result of injuries sustained during service.  Alternatively, he contends that these disorders were caused or aggravated by his service-connected disabilities, including his retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.

When it adjudicated the Veteran's claims to reopen, the RO determined that new and material evidence had not been submitted.  When the Board reopens a claim that the RO did not, the claim must be remanded for initial consideration on the merits by the RO.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  As the Board's decision above has reopened the Veteran's claims, these issues must be remanded for the RO to contemplate the merits of these claims.

In support of his claims, the Veteran has submitted an October 2012 medical opinion from J.S., M.D.  In the opinion, Dr. S. concludes that the Veteran's left sciatica, left knee, lumbar spine, and bilateral hip disabilities are secondary to his service-connected retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.  

The Board, however, finds this medical opinion to be inadequate.  Specifically, it is unclear what, if any, medical records were reviewed or considered by Dr. S. in providing this opinion.  Absent any historical background as to the manifestations and symptomatology presented by the Veteran's right foot disability, the opinion provided is largely speculative.  

Under these circumstances, the RO must schedule the Veteran for the appropriate examination to obtain a medical opinion regarding the etiology of his current left sciatica, left knee, lumbar spine, and bilateral hip disabilities.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate VA examination(s) to determine the whether any current left sciatica, left knee, lumbar spine, right hip and left hip disabilities are related to his military service or his service-connected disabilities.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, including his inservice treatment for a shrapnel wound to the right foot, and with consideration of the Veteran's statements, the examiner must separately identify each left knee, lumbar spine, right hip, and left hip disability previously or currently found and any left sciatica or radiculopathy previously or currently found.  Thereafter, for each disability identified, the examiner must indicate whether it is related to the Veteran's military service; and if not, whether it was caused or permanently aggravated, to any degree, by the Veteran's service-connected disabilities, including his retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for all examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated on their merits.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


